Title: From Thomas Jefferson to Peter Stephen Duponceau, 7 July 1820
From: Jefferson, Thomas
To: Duponceau, Peter Stephen


Dr Sir
Monticello
July 7. 20.
I have lately had an opportunity of procuring a copy of a Vocabulary of the Nottoway tribe of Indians. these with the Pamunkies and Mattaponies were component parts of the great Powhatan confederacy which covered all the lower part of this state, and probably spoke the general language of the Powhatans. this vocabulary was taken by mr John Wood formerly professor of mathematics in Wm & Mary college. I do not know whether vocabularies of these tribes or of some of them might not have been among those I formerly sent you, in that case this may still be of service by collating their orthographies. I tender you constant assurances of my friendship & respect.Th: Jefferson